DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
International Search Report
Pongjonyakul et al (“Alginate-magnesium aluminum silicate films for buccal delivery of nicotine”), Pongjonyakul et al (“Nicotine-loaded sodium alginate-magnesium aluminum silicate (SA-MAS) films: Importance of SA-MAS ratio”), Stenberg et al (US 2009/0221489) and Huebinette et al (WO 2010/104464 A1) were cited as a “X” and/or “Y” references in the International Search Report for International Application PCT/EP2013/055456, to which the instant application claims priority.  
Stenberg et al is used in the current rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stenberg et al (US 2009/0221489).
Claims 1-8, 10 and 15-17: Stenberg et al discloses a mucoadhesive film ([0017], [0030]) and a method of producing the mucoadhesive film, the film comprising:
at least one biologically active substance and/or therapeutically active substance, which is in some embodiments a nicotine salt, such as nicotine bitartrate (reads on an acid addition salt and nicotine salt of tartaric acid) (Abs,  [0001], [0019], [0070], [0168], 3[0173], [0178]);
an alkaline pH regulating agent such as NaOH or KOH [0088];
a film-forming agent comprising an alginate salt of a monovalent cation or a mixture of alginate salts containing at least one alginate salt of a monovalent cation; the alginate composition preferably having a mean guluronate (G) content of from 50 to 85%, a mean mannuronate (M) content of from 15 to 50%, a mean molecular weight ranging from 30,000 g/mol to 90,000 g/mol; the film-forming agent being such that a 10% aqueous solution thereof at a temperature of 20.degree.  C. has a viscosity of 100-1000 mPas, as measured at a shear rate of 20 rpm by use of a Brookfield viscometer with a spindle No. 2 ([0032], [0034], [0044], [0046]);
in some embodiments one or more fillers or plasticizers [0051].  
A method of preparing the film comprises preparing an aqueous solution comprising the active ingredient (nicotine salt) dissolved in a solvent; in some embodiments adjusting the pH with NaOH or KOH (alkaline pH regulating agent) to an alkaline pH, such as a range of 8-10, which overlays the claimed range; optionally adding a plasticizer or other physiologically or pharmaceutically acceptable additive, e.g. a filler; and adding the alginate salt composition discussed ([0087]-[0088]).  In examples, the solution is mixed to form a homogeneous solution ([0123], [0174]), thus the components are of the aqueous solution are admixed. The solution is distributed onto a solid surface and the solution allowed to dry thereon ([0087]-[0092], [0094]).
The composition, film-forming agent and properties thereof, and method disclosed by Stenberg et al overlay the disclosed composition, film-forming agent and properties thereof, and method or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed ingredients having the claimed properties, prepare an aqueous solution having a claimed pH by admixing the ingredients, and form a mucoadhesive film by distributing the aqueous solution onto a solid surface and permitting the solution to dry on the solid surface, with a reasonable expectation of success in obtaining a suitable mucoadhesive nicotine-containing film.  
Regarding Claim 10, the mucoadhesive film of Stenberg et al will exhibit a loss of nicotine under the claimed conditions in the claimed range or, at least, obtaining a loss of nicotine under the claimed conditions in the claimed range would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 9: The mucoadhesive film preferably has a thickness from 0.1 to 2 mm (which significantly overlays the claimed range) [0057].  
Claims 11, 12 and 18: The film is cut (divided) into the desired size and shape [0095] such as a dosage unit having a surface area from 1 cm2 to 10 cm2 (which overlays the claimed range) when the film is to be applied within the oral cavity [0058], [0176]).

Claims 13, 14, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenberg et al in view of Andersson et al (US 2008/0286340).
Claims 13 and 14: The disclosure of Stenberg et al is used as above.  Stenberg et al does not disclose the nicotine content in a dosage unit.
Andersson et al discloses a pharmaceutical formulation to deliver nicotine or a nicotine salt, preferably a tartarate salt (salt of tartaric acid), to a subject by tramsmucosal uptake in the oral cavity, the formulation being in the form of a film in some embodiments (Abs; p 3, par 42; p 4, pars 78-79).  The nicotine is delivered in a dosage to provide a sense of smoking satisfaction without smoking and to reduce the urge to use or smoke tobacco, in the preferred amount of 0.5-6 mg, more preferably 0.5-5 mg calculated as the free base form of nicotine per unit dose of the oral formulation (p 5, pars 84-88), the disclosed ranges significantly overlaying the claimed range.
The art of Stenberg et al, Andersson et al and the instant invention is analogous as pertaining to oral nicotine delivery films.  It would have been obvious to one of ordinary skill in the art to select the claimed amount of nicotine in each dosage unit of the film of Stenberg et al in view of Andersson et al to provide the user with a sense of smoking satisfaction without smoking and to reduce the urge to use or smoke tobacco.
Claims 19 and 20: The rejection of the limitations of the claimed mucoadhesive nicotine-containing film is used as discussed above.  Stenberg et al also discloses that the film is intended for and provides advantages for buccal administration in some embodiments ([0097], [0106]).  
Stenberg et al does not specify a free-base nicotine.  It is well known in the art that the free base form of nicotine is the form predominantly absorbed through the mucosa and, at a pH of 9.0, more than 90% of the nicotine will be in the free readily absorbable base form (see Andersson et al, [0060] for evidence), therefore it would have been obvious to adjust the pH of the nicotine-containing mucoadhesive film of Stenberg for buccal administration of free base nicotine as the predominant form absorbed through the mucosa.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stenberg et al (US 2009/0221489).
Claim 1 is a product-by-process claim.  The disclosure of Stenberg et al is used as above.  The product of Stenberg et al appears to be the same as or similar to the claimed product, a mucoadhesive nicotine-containing film comprising a nicotine salt, an alkaline pH regulating agent and a film-forming agent having the properties claimed, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). “In the event any differences can be shown for the product of the product-by-process claim 1 as opposed to the product taught by the reference Stenberg et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results: see also In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/799,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are related as genus and species.  The claims of the patent recite the limitations of the instant claims and an additional limitation, thereby making them a species of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748